DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on June 01, 2021, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on June 01, 2021 is acknowledged and is answered as follows.

Applicant's arguments, see pg. 8, with respect to the objection to claim(s) have been fully considered and are persuasive. Therefore, the objection to claim(s) has been rendered moot.

Applicant's arguments, see pg. 7, with respect to the objection to the specification have been fully considered and are persuasive. Therefore, the objection has been rendered moot.



Claims 1 - 20 are pending in the instant application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert F. Hightower on June 11, 2021.
The application has been amended as follows:
Claim 7, line 15, change “this is lower” 
to - - that is lower - -.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 

a semiconductor substrate having a first conductivity type;
a first doped region of a second conductivity type on a first portion of the semiconductor substrate wherein the first doped region forms a drift region of a transistor;
a second doped region of the second conductivity type in the semiconductor substrate and spaced apart from the first doped region wherein the second doped region forms another region of the transistor;
an insulator overlying the first doped region; and
a resistor overlying the insulator, the resistor formed in a rectangular spiral shape having a plurality of revolutions, each revolution having sides and curved corners that connect the sides, the curved corners formed from a first semiconductor material having a first resistivity and the sides formed from a second semiconductor material having a second resistivity wherein the first resistivity is at least one hundred times greater than the second resistivity
 as recited in claim 1; further,
a method of forming a semiconductor device comprising:
providing a semiconductor substrate having a first conductivity type;
forming a first doped region of a second conductivity type on a first portion of the semiconductor substrate;
forming an insulator overlying the first doped region;
and

as recited in claim 7; and further,
a method of forming a semiconductor device having a resistor comprising: 
forming a material overlying an insulator and a first doped region including forming the material as an elongated element that is formed in a pattern of a spiral having a plurality of revolutions wherein each revolution has sides and a corner that interconnects two of the sides, including forming the corner from a first material having a first resistivity and forming the sides from a second material having a second resistivity that is lower than the first resistivity
 as recited in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818